DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment After Final
Applicant has amended claims 1, 8 and 15; and canceled claim 21 in the amendment filed on 1/4/2022. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 1/4/2022 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After further consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that the prior arts of record such as Troy et al. (US No. 2018/0157455 A1) and Reeves et al. (US No. in combination withal other features in the claim):
“access a first platform that displays a first set of data in a first format, wherein the first platform is a tabular platform;
access a second platform that displays a second set of data in a second format, wherein the second platform is a third-party application;
link the first set of data with the second set of data to enable migration of the first set of data to the second platform and the second set of data to the first platform;
enable the first platform to simultaneously display the second set of data in the second format;
enable alteration of the second set of data in the second platform through manipulation of the simultaneous display of the second set of data in the first platform; and
in response to receiving an alteration, sync the second set of data as altered via the first platform with the first data set causing the first platform displaying the first data set and the second platform displaying the second data set to update”, as recited in the independent claims 1, 8 and 15.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/14/2022